DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the cutout region" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the protrusions" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allers (U.S. Patent No. 10,220,985).
Allers discloses a container (100) comprising a tamper-evident closing system, the container comprising: a storage area (110) and a bottom lip (116) extending from the storage area; a lid (140) configured to close the storage area and a top lip (146) extending from the lid; a linker (120, 150) connecting the bottom lip and the top lip; a perforated region (164a, 164b) positioned between the linker and the bottom lip and configured to be severed upon application of pressure by a user's hand so as to open the tamper-evident closing system, wherein the linker comprises a tab (160) extending down from the linker when the container is in the closed position (depending on orientation) and configured to be moved up by the user so as to open the tamper-evident closing system, and wherein the lower lip comprises a cutout region (at 161) opposite the tab and configured in the closed position to receive a finger of the user, wherein the perforated region is positioned on both sides of the cutout region (Fig. 2), wherein the perforated region comprises a first line segment and a second line segment that lies on the same line as the first line segment (Fig. 2), wherein the top lip extends .

Claim(s) 1, 4, 5, 7, 9 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brilliant et al. (U.S. Patent No. 5,897,011).
Brilliant discloses a container (20) comprising a tamper-evident closing system, the container comprising: a storage area (22) and a bottom lip (36) extending from the storage area; a lid (24) configured to close the storage area and a top lip (46) extending from the lid; a linker connecting the bottom lip and the top lip (Fig. 1); a perforated region (56) positioned between the linker and the bottom lip and configured to be severed upon application of pressure by a user's hand so as to open the tamper-evident closing system, further comprising: a scoring (52) positioned between the linker and the top lip, wherein the scoring is configured to facilitate bending of the linker in a vertical position (Fig. 3), wherein the scoring is positioned along an entire contact area between the top lip and the linker (Fig. 1), wherein the scoring is positioned along a straight line (Fig. 1), wherein the top lip is sloped upward and the linker extends vertically down from the top lip (Fig. 3), and wherein the container is a thermally extruded transparent plastic container (col. 2, lines 31-33).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brilliant in view of Sellari et al. (U.S. Application Publication No. 2016/0016707).
Brilliant discloses wherein the bottom lip comprises protrusions (sides of 38) projecting upward and configured to support the top lip, wherein the protrusions comprise upward surfaces having a first slope, and the upward lip has the first slope (Fig. 3), but fails to teach wherein the scoring comprises a thinning of material and wherein the protrusions create gaps between the top lip and the bottom lip.
Sellari teaches that it is known in the art to manufacture hinge elements with scoring composing thinning of material (Figs. 19, 20) and wherein a protrusion can create gap between top and bottom lips (Fig. 18).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the scoring with thinner material, in order to 

Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733